493 U.S. 906
110 S.Ct. 264
107 L.Ed.2d 214
Ovie L. DUNCAN, petitioner,v.UNITED STATES.
No. 88-7294.
Supreme Court of the United States
October 10, 1989

Petition for writ of certiorari to the United States Court of Appeals for the Tenth Circuit.


1
Denied.


2
Justice WHITE, dissenting.


3
This case involves the interpretation of 18 U.S.C. § 3663(a) (1982 ed., Supp. V), which provides that a court may order a defendant convicted under that title to make restitution "to any victim of such offense."  Ibid.  In this case, the Tenth Circuit read the term "offense" as used in § 3663(a) broadly:  the term does not "restrict a sentencing judge to conside[r] only those acts for which conviction was had, or for which the defendant pleaded guilty."  870 F.2d 1532, 1536 (1989).  The Sixth Circuit, by contrast, has "adopted a narrow definition of 'offense' holding that '[a] natural construction of this language would require that the defendant make restitution only to victims of the offense for which he was convicted.' "  United States v. Mounts, 793 F.2d 125, 127 (1986) (citations omitted).  I would grant the petition for a writ of certiorari in order to resolve this conflict.